DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claims 1 and 23, of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3. 	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,
as failing to comply with the written description requirement. The claim(s) contains subject
matter which was not described in the specification in such a way as to reasonably convey to one
skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
AJA 35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the
claimed invention. There is no specific example in the specification of a radome having the
claimed dielectric constant, loss tangent and moisture absorption.

Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 1 — 10 and 21 — 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sugawara (U.S. Patent Application Publication No. 2006/0205901 A1) in view of Harrison et al (U.S. Patent No. 5,849,234) as evidenced by Shinohara et al (U.S. Patent No. 5,516,456) and Yoo et al (U.S. Patent Application Publication No. 2009/0011262 A1).
With regard to Claims 1 — 3, Sugawara discloses a prepreg (paragraph 0006) comprising
a substrate (paragraph 0068) and a curable resin, (crosslinkable; paragraph 0010), therefore
polymerized, comprising a cyclically strained alkene that is norbornene monomer that is
dicyclopentadiene (paragraph 0015) that is polymerized by ring opening metathesis is the
presence of a catalyst to provide the resin (paragraph 0030) and that has a low dielectric constant
(paragraph 0026) and a low loss tangent (paragraph 0020); the prepreg comprises a plurality of
plies because it also comprises a protective film (paragraph 0076); the substrate is porous,
because it is impregnated by the resin (paragraph 0075). Sugawara does not disclose a dielectric
constant of less than 2.7, a loss tangent of less than 0.003 and a moisture absorption of less than
1.5%, but Shinohara et al disclose that norbornene resins have a moisture absorption of 0.05% or
less (column 2, lines 28 – 33 of Shinohara et al) and Yoo et al disclose that for a prepreg
(paragraph 0012) having a resin comprising dicyclopentadiene (paragraph 0027 of Yoo et al), a
low dielectric constant and a low loss tangent (paragraph 0013 of Yoo et al) are considered to be
less than 2.6 and less than 0.005 at 9.4 GHz (paragraph 0056 of Yoo et al). Alternatively, it

that is dicyclopentadiene, as a group of cyclically strained alkenes that includes
dicyclopentadiene is disclosed in paragraph 0015 of Sugawara. It also would have been obvious
to provide for a substrate that is porous, as a substrate that is impregnated by the resin is disclosed. Sugawara et al fail to disclose a radome. However, Harrison et al teach that it is well
known in the art to provide for the manufacture of a radome using prepregs (fiber composite;
column 2, lines 8 — 15) for the purpose of forming in sections (column 1, lines 9 — 12). It would have been obvious for one of ordinary skill in the art to provide for a radome, in order to provide the making of the radome by a method well known in the art as taught by Harrison et al.
The loss tangent taught by Yoo et al is also not at the claimed frequency. However, the
claimed frequency and the frequency that is taught are sufficiently close that one of ordinary skill
in the art would have expected them to have the same properties. There is a prima facie case of
obviousness when the claimed invention and the prior art are sufficiently close that one of
ordinary skill in the art would have expected them to have the same properties.
With regard to Claims 4 — 10 and 21, alternatively, other norbornenes are disclosed by Sugawara (paragraph 0017) and mixture with dicyclopentadiene is disclosed (two or more; paragraph 0022). However, because the claimed polymerizable mixture is optional, it is not required.
With regard to Claims 22 — 23, as discussed above, mixture of dicyclopentadiene and
other norbornenes, therefore norbornene derivatives, is disclosed.
With regard to Claim 24, because mixture of dicyclopentadiene and other norbornenes is
disclosed, it would have been obvious for one of ordinary skill in the art to provide for the
claimed amount of dicyclopentadiene.



ANSWERS TO APPLICANT’S ARGUMENTS
6.	Applicant’s arguments regarding the 35 U.S.C. 112, second paragraph rejection of Claims 1 and 23, of record in the previous Action, have been considered and have been found to be persuasive. The rejection is therefore withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 112, first paragraph rejection of Claim 1 and 35 U.S.C. 103(a) rejection of Claims 1 — 10 and 21 — 26 as being unpatentable over Sugawara (U.S. Patent Application Publication No. 2006/0205901 A1) in view of Harrison et al (U.S. Patent No. 5,849,234) as evidenced by Shinohara et al (U.S. Patent No. 5,516,456) and Yoo et al (U.S. Patent Application Publication No. 2009/0011262 A1), of record in the previous Action, have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 6 of the remarks dated October 4, 2021, that the making of the claimed laminate is disclosed in the instant specification, and that it is also disclosed that even when the laminates are combined with other materials into a radome, the radome nonetheless provides the desired performance.
However, the method of making of the laminate comprising plies into a radome is  not disclosed. A radome having the claimed dielectric constant, loss tangent and moisture absorption is therefore not disclosed, although a laminate having the claimed dielectric constant, loss tangent and moisture absorption is disclosed.

However, Sugawara is not limited to a wiring board; in paragraph 0104 it is disclosed that a substrate for a wiring board is only one example of substrates to which the curable resin is laminated.
Applicant also argues, on page 13, that a low glass transition temperature is required by Harrison et al, for its first layer polymeric material.
However, Harrison et al is cited only as evidence that it is well known in the art to provide for the manufacture of a radome using prepregs. Furthermore, although one layer of Harrison et al is required to have a low glass transition temperature, it is not clear that all layers of Harrsion et al are required to have a low glass transition temperature. A layer of the prepreg disclosed by Sugawara is therefore not excluded by  Harrison et al.
Applicant also argues on page 13 that the claimed dielectric constant and loss tangent is not inherent to Yoo et al.
However, the previous Action states only that the definition of a low dielectric constant and loss tangent are disclosed by Yoo et al as including the claimed dielectric constant and loss tangent.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782